                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                No. 7:18-CV-00179-BO

 Donna England,

                        Plaintiff,

 v.
                                                                        Order
 Wilmington Plastic Surgery, P.A. f/k/a
 Wilmington Plastic Surgery
 Specialists, P.A.,

                        Defendant.


        Defendant Wilmington Plastic Surgery, P.A. has asked the court to stay various deadlines

while the court addresses a pending motion to dismiss. Donna England, the Plaintiff, does not

oppose this request. The court convened a telephonic hearing to discuss this matter further with

the parties.

        After speaking with the parties, the court believes it is appropriate to grant the motion.

England is still in the process of responding to WPS’s discovery requests. And without completed

responses, WPS cannot resume England’s deposition. On top of the need to complete discovery,

the current public health crisis is complicating the ability to conduct depositions.

        Thus, the grants the motion to stay deadlines. D.E. 58. The deadlines in the court’s January

6, 2020 Order are stayed. The court will, if necessary, reset the deadlines for completion of

discovery, filing of dispositive motions, and conducting mediation after the court resolves the

motion to dismiss.

Dated:
Dated: April 21, 2020
                                              ROBERT T. NUMBERS, II
                                              ______________________________________
                                              UNITED STATES MAGISTRATE JUDGE
                                              Robert T. Numbers, II
                                              United States Magistrate Judge


           Case 7:18-cv-00179-BO Document 60 Filed 04/21/20 Page 1 of 1
